0,F   TEXAS




              November 8, 1963


Honorable CI.F. Steger           Opinion No. C- 175
County Attorney
Colorado County                  Re: Whether a county, Mt.&out
Columbus, Texas                      a special tax levy, may
                                     use funds'fram Its general
                                     permanent improvement.andl/
                                     norroad and bridge fends
                                     for the purchase ;of'serv-
                                     Ices and~mater291PIfor
                                     the lmprovlngti .surtaclng
                                     ,an,alrstrip under &at&
Dear Mr. Steger:                     facts and rela:ted~cpnestl~cms,
          In your letter of October 28, 1963, you :eta%ed.tbqe
following factual situation:
         !It la proposed that Colorado County
    obtaln'twentyyear surface leases on certain
    lands for the purpose of aonstructingthere-
    on a landing strip for small aircraft at a
    cost of approximately$3,000.00; and, after
    the constructionIs completed, to sub-lease
    the land to a noniproflt oorporatlon for a
    nominal rental,-Whichcorporation would a8-
    sume malntepance of the landing strip for
    the use of the public. Said corporationwill
    Install and maintain facllltles for the use
    of the public lr~knpllance with the requlre-
    ments of the Texas Aeronautics Commission.
         'In so far as the constructionof the
    landing strip by Colorado County la cancerned
    the.county does not plan to levy a special
    tax therefor, and the Item la not covered by
    the current or the next budget. No special
    district of any kind has been created for the
    constructionand operation of a ;andlng.strlp
    or airport, and none Is planned.
Hon. 0. F. Steger, page 2 (C- 175   )


         In regard to this factual situation,you have asked
our opinion on the following questions:
          (1) "May the county, without a special
     tax levy, use funds from Its general perman-
     ent Improvementand/or road and bridge funds
     for the purchase of services and materials
     for the Improving and surfacing of said air
     strip?
          (2) "May the county use manpower and
     county owned machinery In connectionwith
     the improvements?
          (3)  "May the county lease the airport
     or air strlp when so completed for a niuninal
     annual.rental to a private .non-profitcorpora-
     tion for operation for use of the general public?"
          Our answer to your Question No. 1 Is as follows:
In Attorney General's Opinion No. O-3142 (l#l), It was
statgd that Article 1269h, Vernon's Civil Statutes, confers
authority upon CommlaslonersCourts of a county to establish
and maintain an airport. It 1s stated 1~ your opinion request
that such an Item Is not provided for by either the current
or succeedingbudgets.   While the County may not make expend-
itures except In strict compliancewith Its adopted budget,
the Attorney General's office has repeatedly stated that the
budget of a county may be amended to meet unforeseen expend-
itures upon the flnding that there exists a "grave public
necessity,"such finding being a determinationof fact for
the CommissionersCourt of the particular county. Attorney
General’s Opinion No. 0-5053-A (1943).
          We are of the opinion, therefore, that Colorado
County may expend county funds to construct an airport pro-
vided such Is included within the County budget by a proper
amendment thereto. Buildings and other permanent Improvements
should be pald for out of the Permanent ImprovementFund;
funds forroads. and bridges are payable out of the Road and
Brldge,Pund;and salaries and the like are payable out of the
General Fund. Carroll v. Wllllams, 109 Tex. 155, 202 S.W. 504
(1918).
          Our answer to your Question No. 2 is as follows:
Counties are authorized to utilize county manpower and equlp-
ment for county purposes. The only restriction pladed upon
the use of county machinery Is that the CommlsslonersCourt
has no authority, "whether with or without compensationto
use or permit to be used county owned equipment upon privately

                          -859-
.     ,




    Hon. G. F. Steger, page 3 (C- 175 )


    owned property. . .' At&orney General's Opinion N6;.F-
    1401 (1962).   We are of the oplnlon, therefore, that Colo-
    rado County is authorized to use manvower and county owned
    machinery in connection with constru&lon and maintenance
    of such an airport.
              Our answer to your Question No. 3 Is as follows:
    Section l(D) of Article 1269(h), Vernon's Civil Statutes,
    provides as follows:
               "(D):-In addition to the power herein
          granted the CommissionersCourts of the several
          counties of this State are hereby authorized to
          lease any airport that has been or may be ac-
          quired by the county, as herein provided, to
          any Incorporatedcity or municipalitywithin
          such county,,or to the Federal Government,or
          to any other person, firm or corporationfor
          the purpose of maintaining and operating an
          airport; and providing further that any ln-
          corporated city having acquired land for an
          alrport,.or an airport, under the authority,
          of this Act shall have the right to lea&e
          said 1and:or alrport3o.::thecounty 5n which
          such Incorporatedcity Is located."
              The County Is hereby granted by the express words
    of the statute the power to enter Into such a.lease. We
    are, therefore, of the oplnlon that Colorado County may lease
    such an air strip, once completed, to a non-profit corporation.

                    SUMMARY
               Colorado County has the power to expend
          county funds for the constructionof an alr-
          port on land leased by the County for such
          purpose, provided Its budget 18 properly amended;
          and In the constructionof such an alrport may
          Use County manpower and machinery In maklng such
          improvements. Once the airport Is completed, the
          County may lease It to a private non-profit cor-
          poration for use of the general public at a nominal
          fee, pursuant to Article 1269h, Vernon's Civil
          Statutes.




                            -860-
Hon. G. F. Steger, page 4 (C- 175 )


                               Yours very truly,
                               WAGGONER CARR
                               Attorney
                                  I     General


                               By:


JB:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Gordon Appleman
Pat Bailey
Cecil Rotsch
APPROVEDFOR TRE ATTORNEY GENERAL
BY: Stanton Stone




                       -861-